
	
		IB
		Union Calendar No. 364
		112th CONGRESS
		2d Session
		H. R. 5842
		[Report No.
		  112–516]
		IN THE HOUSE OF
		  REPRESENTATIVES
		
			May 18, 2012
			Ms. Jenkins (for
			 herself, Mr. Paulsen, and
			 Mr. Reichert) introduced the following
			 bill; which was referred to the
			 Committee on Ways and
			 Means
		
		
			June 5, 2012
			Additional sponsors: Mrs.
			 Black, Mrs. Blackburn,
			 Mr. Jones,
			 Mr. Paul, Mr. Walden, Mr.
			 Brady of Texas, Mr. Ross of
			 Florida, Mr. Benishek,
			 Mr. Heck, Mrs. McMorris Rodgers,
			 Mr. Luetkemeyer,
			 Mr. Miller of Florida,
			 Mr. Berg, Mr. Pompeo, Mrs.
			 Ellmers, Mr. Burton of
			 Indiana, Mr. Gosar,
			 Mr. Posey,
			 Mr. Davis of Kentucky, and
			 Mr. Bilbray
		
		
			June 5, 2012
			Reported with an amendment, committed to the Committee of
			 the Whole House on the State of the Union, and ordered to be
			 printed
			Strike out all after the enacting clause and insert
			 the part printed in italic
		
		
			
		
		A BILL
		To amend the Internal Revenue Code of 1986
		  to repeal the amendments made by the Patient Protection and Affordable Care Act
		  which disqualify expenses for over-the-counter drugs under health savings
		  accounts and health flexible spending
		  arrangements.
	
	
		1.Short titleThis Act may be cited as the
			 Restoring Access to Medication
			 Act.
		2.Repeal of
			 disqualification of expenses for over-the-counter drugs under health savings
			 accounts and health flexible spending arrangements
			(a)HSAsSubparagraph (A) of section 223(d)(2) of
			 the Internal Revenue Code of 1986 is amended by striking the last
			 sentence.
			(b)Archer
			 MSAsSubparagraph (A) of section 220(d)(2) of such Code is
			 amended by striking the last sentence.
			(c)Health flexible
			 spending arrangements and health reimbursement
			 arrangementsSection 106 of such Code is amended by striking
			 subsection (f).
			(d)Effective
			 dateThe amendments made by
			 this section shall apply to expenses incurred after December 31, 2012.
			
	
		1.Short titleThis Act may be cited as the
			 Restoring Access to Medication Act of
			 2012.
		2.Repeal of
			 disqualification of expenses for over-the-counter drugs under certain accounts
			 and arrangements
			(a)HSAsSubparagraph (A) of section 223(d)(2) of
			 the Internal Revenue Code of 1986 is amended by striking the last
			 sentence.
			(b)Archer
			 MSAsSubparagraph (A) of section 220(d)(2) of such Code is
			 amended by striking the last sentence.
			(c)Health flexible
			 spending arrangements and health reimbursement
			 arrangementsSection 106 of such Code is amended by striking
			 subsection (f).
			(d)Effective
			 dateThe amendments made by
			 this section shall apply to expenses incurred after December 31, 2012.
			
	
		June 5, 2012
		Reported with an amendment, committed to the Committee of
		  the Whole House on the State of the Union, and ordered to be
		  printed
	
